Exhibit 10.11

 

SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT (the “Amendment”), dated effective as of March 16, 2014, is
entered into by and between NORTECH SYSTEMS INCORPORATED, a Minnesota
corporation (“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), acting through its Wells Fargo Business Credit operating division.

 

RECITALS

 

A.            Company and Wells Fargo are parties to a Third Amended and
Restated Credit and Security Agreement dated May 27, 2010 (as amended from time
to time, the “Credit Agreement”). Capitalized terms used in these recitals have
the meanings given to them in the Credit Agreement unless otherwise specified.

 

B.            The Company has requested that certain amendments be made to the
Credit Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Definitions.  The following definitions are hereby amended or
added to Exhibit A to the Credit Agreement as appropriate:

 

“2014 Capex Term Loan” means the 2014 Capex Term Loan in Section 1.7D.

 

“Advance” and “Advances” means an advance or advances under the Line of Credit ,
the Term Loan, the Equipment Term Loan, the Capex Term Loan, the 2012 Real
Estate Term Loan or the 2014 Capex Term Loan.

 

“Sixth Amendment” means that certain Sixth Amendment to Third Amended and
Restated Credit and Security Agreement dated as of March 16, 2014, by and
between the Company and Wells Fargo.

 

“Hard Costs” shall mean, with respect to the purchase by any Borrower of an item
of Eligible Equipment, the net cash amount actually paid to acquire title to
such item, net of all incentives, trade in allowances, discounts and rebates,
and exclusive of freight, delivery charges, installation costs and charges,
software costs, charges and fees, warranty costs, taxes, insurance and other
incidental costs or expenses and all indirect costs or expenses of any kind.

 

“Maturity Date” means (a) with respect to the Line of Credit, May 31, 2018,
(b) with respect to the Term Loan, March 31, 2027, (c) with respect to the
Equipment Term Loan, May 31, 2018, (d) with respect to the Capex Term Loan,
May 31, 2018 and (e) with respect to the 2012 Real Estate Term Loan,
December 31, 2027.

 

--------------------------------------------------------------------------------


 

“Net Forced Liquidation Value” shall mean, as to Eligible Equipment, at any
time, the value of such Eligible Equipment, determined on a forced liquidation
basis, reduced by commissions, fees, costs and expenses reasonably contemplated
in connection with the liquidation thereof, as set forth in the most recent
appraisal delivered, at the sole cost and expense of Borrower, to Lender, as to
the Eligible Equipment, in form, scope, and methodology acceptable to Lender and
performed by an appraiser acceptable to Lender, addressed to Lender and upon
which Lender is permitted to rely.

 

“Net Orderly Liquidation Value” shall mean, as to Eligible Equipment, at any
time, the value of such Eligible Equipment, determined on an orderly liquidation
basis, reduced by commissions, fees, costs and expenses reasonably contemplated
in connection with the liquidation thereof, as set forth in the most recent
appraisal delivered, at the sole cost and expense of Borrower, to Lender, as to
the Eligible Equipment, in form, scope, and methodology acceptable to Lender and
performed by an appraiser acceptable to Lender, addressed to Lender and upon
which Lender is permitted to rely.

 

“Term Loans” means collectively, the Term Loan, the Equipment Term Loan, the
Capex Term Loan, the 2012 Real Estate Term Loan and the 2014 Capex Term Loan.

 

“Term Notes” means collectively, the Term Note, the Equipment Term Note, the
Capex Term Note, the 2012 Real Estate Term Note and the 2014 Capex Term Note.

 

2.             Borrowing Base.  Section 1.2 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

1.2          Borrowing Base; Mandatory Prepayment.

 

(a)                                 Borrowing Base.  The borrowing base (the
“Borrowing Base”) is an amount equal to:

 

(i)                                     85% or such lesser percentage of
Eligible Accounts as Wells Fargo in its sole discretion may deem appropriate;
provided that this rate may be reduced at any time by Wells Fargo’s in its sole
discretion by one (1) percent for each percentage point by which Dilution on the
date of determination is in excess of five percent (5.00%), plus

 

(ii)                                  the lesser of $3,000,000 or the sum of:

 

a.                                      30% or such lesser percentage of
Eligible Finished Goods Inventory as Wells Fargo in its sole discretion may deem
appropriate, plus

 

b.                                      the lesser of $2,000,000, or 20% or such
lesser percentage of Eligible Raw Materials Inventory as Wells Fargo in its sole
discretion may deem appropriate; less

 

(iii)                               the Availability Reserve; less

 

2

--------------------------------------------------------------------------------


 

(iv)                              the Borrowing Base Reserve, less

 

(v)                                 the L/C Amount, less

 

(vi)                              Indebtedness (other than the L/C Amount and
Indebtedness evidenced by the Term Note and/or the Reimbursement Agreement) that
Company owes Wells Fargo that has not been advanced on the Revolving Note, less

 

(vii)                           Indebtedness (other than the L/C Amount and
Indebtedness evidenced by the Term Note and/or the Reimbursement Agreement) that
is not otherwise described in Section 1, including Indebtedness that Wells Fargo
in its sole discretion finds on the date of determination to be equal to Wells
Fargo’s net credit exposure with respect to any Rate Hedge Agreement,
derivative, foreign exchange, deposit, treasury management or similar
transaction or arrangement extended to Company by Wells Fargo.

 

3.             2014 Capex Term Loan.  A new Section 1.7D shall be added to the
Credit Agreement and read as follows:

 

“Section 1.7D       2014  Capex Term Loan.

 

(a)           2014 Capex Term Loan.  Wells Fargo shall extend the 2014 Capex
Term Loan to Company through one or more Advances  (each a “2014 Capex Term Loan
Advance”) which must be requested no later than May 31, 2015, in an aggregate
amount not in excess of One Million Dollars ($1,000,000).  Each Advance must be
in multiples of $1,000 and in the minimum amount of at least $100,000, provided,
however, that Wells Fargo shall make no 2014 Capex Term Loan Advance if, after
making it, the unpaid principal amount of the 2014 Capex Term Note would exceed
the lesser of (i) eighty-five percent (85%) of the Hard Costs of the newly
acquired Eligible Equipment, (ii) eighty-five percent (85%) of the Net Orderly
Liquidation Value of the newly acquired Eligible Equipment, and (iii) one
hundred percent (100%) of the Net Forced Liquidation Value of the newly acquired
Eligible Equipment.

 

(b)           2014 Capex Term Note.  Company’s obligation to repay the 2014
Capex Term Loan and each 2014 Capex Term Loan Advance shall be evidenced by an
installment promissory note (as renewed, amended, or replaced from time to time,
the “2014 Capex Term Note”).

 

(c)           2014 Capex Term Loan Advances and Disbursements.  Company must
request each 2014 Capex Term Loan Advance no later than 11:59 a.m. Central Time
on the Business Day on which Company wishes the Advance to be disbursed. Wells
Fargo shall deposit the proceeds of each 2014 Capex Term Loan Advance or to
Company’s Operating Account, or disburse the proceeds in such other manner as
the parties may agree in an Authenticated Record.  Upon request, Company shall
confirm its request for a 2014 Capex Term Loan Advance in an Authenticated
Record, and agrees that it shall repay the 2014 Capex Term Loan even if the
Person requesting any 2014 Capex Term Loan Advance on behalf of Company lacked
authorization.

 

3

--------------------------------------------------------------------------------


 

(d)           Payments and Adjustments to Payments.  The unpaid principal amount
of each 2014 Capex Term Loan Advance made under the 2014 Capex Term Note shall
be paid in sixty equal monthly installments, beginning on the last day of the
month following the month in which the 2014 Capex Term Loan Advance was made and
on the last calendar day of each succeeding month until the earlier of May 31,
2018, or the Termination Date, when the unpaid principal and interest evidenced
by the 2014 Capex Term Note shall be fully due and payable.  Installment
payments may be adjusted by Wells Fargo from time to time to an amount that
would fully amortize the Term Note in substantially equal payments of principal
through March 16, 2019 (the “Assumed Maturity Date”).  If Wells Fargo disburses
multiple 2014 Capex Term Loan Advances, the amount of subsequent payments may be
increased to fully amortize the Term Note by the Assumed Maturity Date. 
Payments shall be collected by Wells Fargo through a debit to the 2014 Capex
Term Note and a simultaneous Line of Credit Advance in the same amount, or by
such other method as the parties may agree in an Authenticated Record.  Proceeds
from the liquidation of Collateral acquired with 2014 Capex Term Loan proceeds
will be applied to the2014  Capex Term Note.

 

(e)           Prepayments and Mandatory Prepayments.  Company may prepay the
2014 Capex Term Loan at any time.  If Wells Fargo obtains an appraisal of the
Equipment at any time as permitted under this Agreement, and the appraisal shows
the aggregate unpaid principal amount of the 2014 Capex Term Note to exceed the
lesser of (a) eighty-five percent (85%) of the Net Orderly Liquidation Value of
Eligible Equipment acquired with the proceeds of the 2014 Capex Term Loan or
(b) one hundred percent (100%) of the Net Forced Liquidation Value of Eligible
Equipment acquired with the proceeds of the 2014 Capex Term Loan, then Company,
shall immediately prepay the unpaid principal of the 2014 Capex Term Note in the
amount of such excess.

 

(f)            Collection of Prepayments and Related Fees.  All 2014 Capex Term
Loan prepayments, including mandatory prepayments and prepayments due on the
Termination Date, must be accompanied by any prepayment and Fixed Rate Advance
breakage fees (if any) payable under this Agreement, which will be applied to
the most remote principal installments then due and payable.  Any prepayments of
principal and any related fees shall be collected by Wells Fargo through a debit
to the 2014 Capex Term Note and a simultaneous Line of Credit Advance in the
same amount, or by such other method as the parties may agree.”

 

4.             Interest and Interest Related Matters.  Section 1.8(a) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

1.8          Interest and Interest Related Matters.

 

(a)                                 Interest Rates Applicable to Line of Credit
and Term Loan.  Except as otherwise provided in this Agreement, the unpaid
principal amount of each Line of Credit Advance evidenced by the Revolving Note,
and the unpaid principal balance of the Term Loans evidenced by the Term Notes,
shall accrue interest at an annual interest rate calculated as follows:

 

4

--------------------------------------------------------------------------------


 

Floating Rate Pricing

 

(i)                                     The “Floating Rate” for Line of Credit
Advances = An interest rate equal to Daily Three Month LIBOR plus two and
one-half of one percent (2.50%), which interest rate shall change whenever Daily
Three Month LIBOR changes;

 

(ii)                                  The “Floating Rate” for the Term Loans =
An interest rate equal to Daily Three Month LIBOR plus three percent (3.00%),
which interest rate shall change whenever Daily Three Month LIBOR changes;

 

5.             Financial Covenants.  Section 5.2 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(a)           Minimum Earnings Before Taxes.  Company shall achieve, during each
period described below, Earnings Before Taxes of not less than the amount set
forth for each such period (numbers appearing between “< >“ are negative):

 

Period

 

Min. Earnings Before Taxes

 

Through March 31, 2014

 

$

<100,000

> 

Through June 30, 2014

 

$

0

 

Through September 30, 2014

 

$

100,000

 

Through December 31, 2014

 

$

250,000

 

 

(b)           Minimum Debt Service Coverage Ratio.  Company shall maintain,
during each period described below, a Debt Service Coverage Ratio, determined on
a rolling twelve-month basis, of not less than the ratio set forth for each such
period:

 

Period

 

Min. Debt Service
Coverage Ratio

 

Through March 31, 2014

 

1.00 to 1.00

 

Through June 30, 2014

 

1.00 to 1.00

 

Through September 30, 2014

 

1.00 to 1.00

 

Through December 31, 2014

 

1.20 to 1.00

 

 

(c)           Capital Expenditures.  Company shall not incur or contract to
incur Capital Expenditures of more than (i) $2,500,000 in the aggregate during
Company’s fiscal year ending December 31, 2014, and (ii) zero for each
subsequent year until Company and Wells Fargo agree on limits on Capital
Expenditures for subsequent periods based on Company’s projections for such
periods.

 

(d)           Stop Loss.  Company shall not, during any single month, suffer a
pre-tax Net Loss in excess of $250,000.00, commencing with the month of January,
2014.

 

(e)           New Covenants.  On or before January 31, 2015, the Company and
Wells Fargo shall agree on new covenant levels for Section 5.2, for periods
after December 31, 2014.  The new covenant levels will be based on the Company’s
projections for such

 

5

--------------------------------------------------------------------------------


 

periods and shall be no less stringent than the present levels.  The failure of
agreement between Company and Wells Fargo to set reasonable covenants shall be
deemed an Event of Default.

 

6.             Compliance Certificate.  Exhibit E to the Credit Agreement is
hereby replaced with Exhibit E attached hereto.

 

7.             Conditions Precedent. This Amendment shall be effective when
Wells Fargo shall have received an executed original hereof, together with
executed copies (as applicable) of the following:

 

(a)           A 2014 Capex Term Note.

 

(b)           A Sixth Amendment to Letter of Credit and Reimbursement Agreement.

 

(c)           A Certificate of Authority of the Company; and

 

(d)           Such other matters as Wells Fargo may require.

 

8.             Representations and Warranties. The Company hereby represents and
warrants to Wells Fargo as follows:

 

(a)           The Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Company
and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

(b)           The execution, delivery and performance by the Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Company, or the articles
of incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

9.             References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the

 

6

--------------------------------------------------------------------------------


 

Security Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended hereby.

 

10.          No Other Waiver.  The execution of this Amendment and the
acceptance of all other agreements and instruments related hereto shall not be
deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or a waiver of any breach, default or event of default under any
Security Document or other document held by Wells Fargo, whether or not known to
Wells Fargo and whether or not existing on the date of this Amendment.

 

11.          Release. The Company hereby absolutely and unconditionally releases
and forever discharges Wells Fargo, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

12.          Costs and Expenses. The Company hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Wells Fargo on demand for all
costs and expenses incurred by Wells Fargo in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel. Without limiting the generality of the foregoing, the Company
specifically agrees to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by the Company, make a loan to the
Company under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 6 of this Amendment.

 

13.          Miscellaneous. This Amendment may be executed in any number of
counterparts including by facsimile or electronic (pdf) transmission, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NORTECH SYSTEMS INCORPORATED

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Thomas G. Hedberg

 

By:

/s/ Paula M. Graff

 

Thomas G. Hedberg

 

Name:

Paula M. Graff

 

Its Vice President

 

Its:

CFO

 

[Signature Page to Sixth Amendment to Third Amended
and Restated Credit and Security Agreement dated as of March    , 2014]

 

--------------------------------------------------------------------------------


 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:                             Wells Fargo Bank, National Association
Date:                  May 16, 2014
Subject:   Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated May 27, 2010 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Nortech Systems Incorporated (the
“Company”) dated [                              , 201    ] (the “Reporting
Date”) and the year-to-date period then ended (the “Current Financials”).  All
terms used in this certificate have the meanings given in the Credit Agreement.

 

A.                                    Preparation and Accuracy of Financial
Statements.  I certify that the Current Financials have been prepared in
accordance with GAAP, subject to year-end audit adjustments, and fairly present
Company’s financial condition as of the Reporting Date.

 

B.                                    Name of Company; Merger and
Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

C.                                    Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

--------------------------------------------------------------------------------


 

D.                                    Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.                                     Financial Covenants.  I further certify
that:

 

(Check and complete each of the following)

 

1.                                      Minimum Earnings Before Taxes.  Pursuant
to Section 5.2(a) of the Credit Agreement, Company’s Earnings Before Taxes for
the fiscal year-to-date period ending on the Reporting Date, was
$                          , which o  satisfies o  does not satisfy the
requirement that such amount be not less than the applicable amount set forth in
the table below (numbers appearing between “< >“ are negative) on the Reporting
Date:

 

Period

 

Min. Earnings Before Taxes

 

Through March 31, 2014

 

$

<100,000

> 

Through June 30, 2014

 

$

0

 

Through September 30, 2014

 

$

100,000

 

Through December 31, 2014

 

$

250,000

 

 

2.                                      Minimum Debt Service Coverage Ratio. 
Pursuant to Section 5.2(b) of the Credit Agreement, as of the Reporting Date,
Company’s Debt Service Coverage Ratio measured on a rolling twelve-month basis
was              to 1.00, which o satisfies o does not satisfy the requirement
that such ratio be not less than the applicable ratio set forth in the table
below for such period as of the Reporting Date:

 

Period

 

Min. Debt Service
Coverage Ratio

Through March 31, 2014

 

1.00 to 1.00

Through June 30, 2014

 

1.00 to 1.00

Through September 30, 2014

 

1.00 to 1.00

Through December 31, 2014

 

1.20 to 1.00

 

3.                                      Capital Expenditures.  Pursuant to
Section 5.2(c) of the Credit Agreement, for the year-to-date period ending on
the Reporting Date, Company has expended or contracted to expend during the
fiscal year ended December 31, 2014 for Capital Expenditures,
$                                 in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $2,500,000 in the
aggregate.

 

4.                                      Stop Loss.  Pursuant to
Section 5.2(d) of the Credit Agreement, for the month ending on the Reporting
Date, Company has suffered a Net Loss of $                            , which

 

--------------------------------------------------------------------------------


 

o satisfies o does not satisfy the requirement that Company suffer a Net Loss in
any single month not in excess of $250,000.

 

5.                                      Due From Affiliate.  Pursuant to
Section 5.6(d) of the Credit Agreement, as of the Reporting Date, Company has
$                             in affiliate loans or advances due from
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV, which o satisfies
o does not satisfy the requirement that Company not have loans or advances to
Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV, in an aggregate
amount in excess of $10,750,000 at any time.

 

6.                                      Salaries.  Company o has o has not paid
excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation to any Director, Officer or consultant, or any member of
their families, as of the Reporting Date, and o has o has not paid any increase
in such amounts (on a year over year basis, as of the Reporting Date) from any
source other than profits earned in the year of payment, and as a consequence
Company o is o is not in compliance with Section 5.8 of the Credit Agreement.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

By:

 

 

   Its: Chief Financial Officer

 

--------------------------------------------------------------------------------